Title: To Benjamin Franklin from Cadwalader Evans, 20 November 1767
From: Evans, Cadwalader
To: Franklin, Benjamin


Dear Doctor
Philadia Novr. 20th. 1767
I received your very acceptable letter of Augst 5th., and also Doctor Baker’s ingenuous investigation of the cause of the Devonshire colic; for which he deserves the thanks of that County in particular, and of all the world, where Wine, and Cyder, are drank. Gentlemen of the faculty, too often begin where they shou’d end; and instead of writing from experience, they write in order to have opportunities of gaining it; and when that is acquired, rest satisfied with the profits, without making a compensation to the World, for the price of their knowlege, I was going to say, the blood and treasure it had cost. I am affraid this will turn out a satyr, in some degree, on myself; tho I intended a panagyric on Gentlemen, at the head of their Profession, who employ in the service of future generations, the few hours, which a hurry of bussiness, leaves to relaxation, and social enjoyments.
The Symptoms in the dry bellyach of the West Indians, and North Americans, are nearly the same with those in the colic of Poictou and Devonshire; wherefore it may be worth enquiery, whether a similar cause has not some share in producing like effects.
The climate and general way of living, in the English and French Iselands, are nearly the same, except that the latter use wine, or wine and water for common drink, and the former Rum punch. Among the French, I am informed, the Belly ach, is scarcely known; with us it is almost endemic—Now whether this difference, is caused by any admixture of lead, in the composition of Still Worms or to the well known propertys of inflameable spirits, to relax the tone of the alimentary canal, and subject it to spasms may be easily determined by Dr. Bakers experiment.
With this you will receive a catologue of the Medical Books in our Library, which are most of them Donations; and altho we have a considerable sum in the hands of the Managers of the Hospital, their Treasury is so poor, we are obliged to wait for better times. Your being pleased with our scheme is consistent with your publick spirited charector and I thank you for myself, and the other Gentlemen concerned, for the Pamphlet you sent, and the intimation you gave of seconding our design in some Degree.
You have heard that our annual Election passed without opposition, and that there is such a majority of your friends in the House, you were nominated Agent, even without any dirt being thrown at you. Indeed it is so notorious, that you exerted all your abilities in favour of the Colonies, that none now, are so hardy, as to insinuate the contrary. Even the great Giant acknowleged in the House, you had been of service.
The endeavours of many among you, to subject the Colonies, to the Government of unconstitutional Laws, we are sorely, affraid will alienate their [conn]ections from the parent Country—and on the other hand, our own imprudence by puffing in News[pap]ers about our manufactures, &c. will give a handle to our enemies, and lessen the number of our friends.
The disproportion between the price of raw or crude materials, and the manufactures made of them, is so great, as a late writer Judiciously observes, that no country more especially a Winter Country, can subsist without some manufactures. I am very confident [we] cannot in Pensylvania, and till we manufacture [much] more than we do, we shall never be able to pay [our] debts, which the English Merchants complain so much [about.]
We are indeed very blameable that we have not more earnestly endeavoured, to cooperate with the Society for the propogation of Arts &c. and rival the produce and manufactures of other Nations, rather than Great Brittain; more especially as we have climates suitable for almost all the productions of the Globe. I have often talked to my acquaintance on a scheme of this kind; all agree about its utility; and if it was generally prosecuted, by establishing societies in several parts of the Continent, it would be the most conciliating steps we could take, and by means of mutual interrests cement and bind differrent parts of the Brittish Empire, to a more distant period, than either Synods or Fleets, and Armies can do. It often gives us great pleasure, that you enjoy so good a state of Health, amidst the hurry and embarrassments you are often in. God grant it may last, to a great and happy old age, which I am sure is the prayer of great numbers on this side the water; but of none with more fervour than Your Affectionate friend
C: Evans
 Endorsed: Dr Evans. Nov. 18. 1767
